Title: From Alexander Hamilton to Benjamin Lincoln, 24 June 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department, June 24, 1790. “No official information has been yet received of the Cession of the Light House at Portland Head.… If you could procure … an Account of the Cost of the Light House, so far as it is built—the height to which it is carried—the height to which it is proposed to be carried, and an estimate of the expence that will attend the Completion of it, I shall be obliged to you.”
